  Case 18-19608         Doc 38       Filed 08/08/19 Entered 08/08/19 17:35:52        Desc Main
                                       Document     Page 1 of 3




                   IN THE UNITED STATES BANKRUPTCY COURT
            FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                         )     Case No.:    18-19608
                                               )
Kerri-Ann S Anderson                           )     Chapter 13
                                               )
                        Debtor(s).             )     Judge: Donald R. Cassling


                                        NOTICE OF MOTION

TO:      Kerri-Ann S Anderson, 1615 Fowler Ave Evanston, IL 60201 via US mail
         Trustee Tom Vaughn, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603 via ECF
         clerk’s electronic delivery system

         Capital One Auto Finance, a division of Capital One, N.A. c/o AIS Portfolio Services,
         LP, 4515 N Santa Fe Ave. Dept. APS, Oklahoma City, OK 73118 via US mail

         U.S. Trustee, 219 S. Dearborn Suite 873, Chicago IL 60604 via ECF clerk’s electronic
         delivery system
         See attached service list

       PLEASE TAKE NOTICE that on August 29, 2019 at 10:00 a.m., I shall appear
before the Honorable Judge Donald R. Cassling at the Federal Courthouse, 219 S.
Dearborn, Room 619, Chicago, IL 60604 or any judge presiding and then and there present
the Motion, a copy of which is attached hereto.

                                               By:   /s/ David H. Cutler
                                                     David H. Cutler

                                     CERTIFICATE OF SERVICE

       I, David H. Cutler, hereby certify that I caused to be served, electronically or through
U.S. Mail, a copy of the foregoing Notice and Motion upon the parties named above on August
8, 2019 before the hour of 7:00 p.m. from the office located at 4131 Main Street., Skokie, Illinois
60076.
                                              By:      /s/ David H. Cutler
                                                      David H. Cutler, esq.
                                                      Counsel for Debtor(s):
                                                      Cutler & Associates, Ltd.
                                                      4131 Main St, Skokie, IL 60076
                                                      Phone: (847) 673-8600
  Case 18-19608        Doc 38     Filed 08/08/19 Entered 08/08/19 17:35:52         Desc Main
                                    Document     Page 2 of 3


                   IN THE UNITED STATES BANKRUPTCY COURT
            FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                         )       Case No.:    18-19608
                                               )
Kerri-Ann S Anderson                           )       Chapter 13
                                               )
                        Debtor(s).             )       Judge: Donald R. Cassling


                     MOTION TO MODIFY PLAN POST CONFIRMATION

         NOW COMES the Debtor, Kerri-Ann S Anderson (hereafter referred to as “the Debtor”),

by and through her attorneys, The Law Offices of Cutler & Associates, Ltd., to present this

Motion and state as follows:

   1. This Court has jurisdiction over this proceeding pursuant to 28 USC 1334 and this is a

         "core proceeding" under 28 USC 157(b)(2).

   2. The Debtor filed for relief under Chapter 13 of the United States Bankruptcy Code on

         July 12, 2018 and her Plan was confirmed on September 13, 2018.

   3. The Debtor’s confirmation Order provides for a plan payment of $825 for 36 months with

         unsecured creditors receiving 10% of their unsecured claims.

   4. The Debtor has fallen behind on her plan payments and a default has accrued, as of the

         date of this motion the current default is $3,824.25.

   5. The Debtor has paid in to date $6,075.75 into the Chapter 13 plan.

   6. The Debtor fell behind on the plan payments because she was having medical issues and

         incurred some out of pocket expenses and medical bills.

   7. The Debtor is able to make her plan payments going forward but she is unable to catch up

         on the full default amount.
  Case 18-19608       Doc 38     Filed 08/08/19 Entered 08/08/19 17:35:52             Desc Main
                                   Document     Page 3 of 3


   8. The Debtor seeks to modify the plan to defer the current trustee’s default to the end of the

       plan.



        WHEREFORE, the Debtor respectfully requests that this Court modify the Debtor’s Plan

Post Confirmation to defer the current default until the end of the plan; and for such further relief

that this Court may deem just and proper.




Dated: August 8, 2019                                 Respectfully Submitted,

                                                      By:     /s/ David H. Cutler
                                                              David H. Cutler, esq.,
                                                              Counsel for Debtor(s):
                                                              Cutler & Associates, Ltd.
                                                              4131 Main St.
                                                              Skokie, IL 60076
                                                              Phone: (847) 673-8600
